Citation Nr: 0718111	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Anchorage, 
Alaska


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical services provided by a private hospital on June 2, 
2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Anchorage, Alaska, that the veteran was not entitled to 
payment or reimbursement for the cost of private medical 
expenses incurred on June 2, 2003.  The veteran subsequently 
appealed that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a May 2005, VA Form 21-4138, Statement in Support of 
Claim, the veteran requested a videoconference hearing before 
a Member of the Board.  As videoconference hearings before 
the Board are scheduled by the RO, a Remand is necessary to 
schedule the veteran for the requested hearing.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge in accordance with applicable 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




